Title: From James Madison to John Quincy Adams, 14 January 1802
From: Madison, James
To: Adams, John Quincy


Washington Jany. 1⟨4.⟩ 1802
J. Madison presents his respects to Mr. Adams and incloses a letter just recd. from Mr. Randolph in answer to the letter from Mr. Adams, lately forwarded in one from Mr. M. to Mr. R.
 

   RC and enclosure (MHi: Adams Papers). RC docketed by Adams. For enclosure, see n. 1.


   Edmund Randolph to Adams, 9 Jan. 1802 (1 p.; cover marked by Randolph: “To be read by the secretary of state”; docketed by Adams as received 19 Jan.). Randolph assured Adams that he would inquire into the matter of Adams’s accounts as soon as he had an opportunity to consult the records (The Adams Papers [MHi microfilm ed.], reel 401; see Adams to JM, 28 Dec. 1801, and n. 1).


   JM’s letter to Randolph has not been found.

